Citation Nr: 1042526	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  08-39 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a 
previously denied claim of entitlement to non-service-connected 
pension benefits.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The appellant in this matter seeks recognition as a "veteran" for 
purposes of receiving non-service-connected pension benefits.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia 
that the appellant is not eligible for non-service-connected 
pension benefits because he is not a "veteran."

By way of history, it is noted that the RO in March 1977 denied a 
claim for benefits, finding that there was no proof of military 
service.  That determination was not appealed.  Subsequently, in 
December 2002 the RO denied a claim of entitlement to service-
connected compensation, finding that the appellant was not a 
veteran for VA purposes and thus was not eligible for VA 
disability benefits.  That matter was appealed and came before 
the Board in July 2004.  At that time, it was determined that new 
and material evidence was not received to reopen the claim, 
characterized as "entitlement to status as a veteran for the 
purpose of establishing eligibility for...VA disability benefits."  
		
While the current claim has been more narrowly characterized as 
entitlement to pension benefits, this is encompassed by the 
earlier determinations that the Veteran is precluded from VA 
disability benefits of any kind.  As such, the matter is deemed 
to be a request to reopen and thus the issue is as characterized 
on the title page of this decision.  It is noted that a December 
2008 statement of the case also construed the issue as requiring 
the receipt of new and material evidence.

In September 2010, the appellant failed to report for a Board 
hearing scheduled in Washington, DC.


FINDINGS OF FACT

1.  In a July 2004 decision, the Board determined that a 
previously denied claim of entitlement to status as a veteran for 
the purpose of establishing eligibility for VA disability 
benefits had not been reopened.

2.  The evidence associated with the claims file subsequent to 
the Board's July 2004 decision does not relate to an 
unestablished fact necessary to substantiate the claim of 
entitlement to non-service-connected pension benefits.


CONCLUSIONS OF LAW

1.  The Board's July 2004 decision denying the reopening of the 
claim of entitlement to status as a veteran for the purpose of 
establishing eligibility for VA disability benefits is final.  38 
U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1100 (2010).

2.  Evidence received since the July 2004 Board decision is not 
new and material, and the claim for entitlement to VA disability 
benefits, to include non-service-connected pension benefits is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met in this case.  There is no issue as to 
providing an appropriate application form or completeness of the 
application.  VA notified the appellant in correspondence dated 
in February 2007 of the information and evidence needed to 
substantiate and complete a claim that had been previously denied 
to the extent necessary.  VA did not provide the appellant of 
notice of the basis for the 2004 denial and did not tell the 
claimant that he needed to submit new and material evidence that 
related to that basis, as required under Kent v. Nicholson, 20 
Vet. App. 1 (2006).  However, the appellant is not prejudiced by 
the Board's adjudication of this claim without notice pursuant to 
Kent because the appellant has not alleged that he had three 
months of service or, more importantly, wartime service.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  As there is no dispute as to 
these critical facts, application of the law is dispositive, and 
thus additional notice would not have had any impact on the 
outcome of the appeal.  Sabonis v. Brown, 6 Vet. App. 426 (1994).
 
Additionally, VA fulfilled its duty to assist the claimant in 
obtaining identified and available evidence needed to 
substantiate the claim.  Given that the service department's 
findings are binding on VA for purposes of establishing service, 
there is no further duty to assist with regarding to verification 
of service.  See 38 C.F.R. § 3.203 (2010); Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  The appellant was not provided with a 
VA examination, which the Board finds was not required.  Under 38 
C.F.R. § 3.159(c)(4)(iii) (2010), providing a VA examination in a 
new and material evidence claim can only be considered if new and 
material evidence is actually presented or secured.  The Board 
finds that the appellant did not present new and material 
evidence in this claim; therefore, there was no obligation for VA 
to provide an examination.  
 
Governing law and regulations

A decision of the Board becomes final and binding and is not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 20.1100.  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

VA must review all of the evidence submitted since the last final 
decision in order to determine whether the claim may be reopened. 
 See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes 
of determining whether new and material evidence has been 
received to reopen a finally adjudicated claim, the evidence will 
be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999).
 
New evidence means existing evidence not previously submitted to 
agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.   Id.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2010).

Eligibility for VA pension benefits requires an initial showing 
that the claimant is a veteran who served on active duty for at 
least 90 days during a period of war.  38 U.S.C.A. § 1521 (West 
2002); 38 C.F.R. §§ 3.2, 3.314 (2010).

Whether a veteran's service includes wartime service is a matter 
of law.  The term "period of war" is currently defined by statute 
to encompass the following periods: from April 21, 1898, to July 
4, 1902 (the Spanish-American War); from May 9, 1916, to April 5, 
1917 (the Mexican border period); from April 6, 1917, to November 
11, 1918 (World War I); December 7, 1941, to December 31, 1946 
(World War II); June 27, 1950, to January 31, 1955 (the Korean 
conflict); February 28, 1961, to May 7, 1975 for veterans serving 
in Vietnam, and from August 5, 1964, to May 7, 1975 for all other 
veterans (the Vietnam era); and from August 2, 1990, and ending 
on a date yet to be prescribed (the Persian Gulf War).  38 C.F.R. 
§ 3.2 (2010).

VA's determination of whether a claimant's service meets the 
threshold statutory requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service.  See 38 C.F.R. § 3.203; Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  A claim for non-service-connected 
pension benefits by a claimant whose service department records 
fail to show threshold eligibility lacks legal merit or legal 
entitlement and must be denied as a matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

Analysis

In a July 2004 decision, the Board determined that a previously 
denied claim of entitlement to status as a veteran for the 
purpose of establishing eligibility for VA disability benefits 
had not been reopened.  The evidence of record at that time 
included a January 1977 report of contact indicating that the 
service department had no record of the appellant serving in the 
U.S. Army, as he claimed.  A VA Form 00-3101-3 also then of 
record indicates that the Veteran had no verified service.

It is noted that VA is bound by the service department's 
determination that the appellant had no active military, naval, 
or air service.

For evidence to be new and material, it must establish that the 
appellant served on active duty for at least 90 days during a 
period of war.  The evidence received since the July 2004 Board 
decision consists of private medical records, Social Security 
Administration records, duplicate copies of a July 1976 report of 
accident injury and a January 1977 report of contact, and a 
February 2003 application for correction of military records.  
None of the evidence associated with the claims file since the 
July 2004 Board decision contains a service department 
determination that the appellant served on active duty for at 
least 90 days during a period of war, or, for that matter, that 
he had any active military, naval, or air service.  Hence, none 
of the evidence received since the last final determination in 
July 2004 is new and material under 38 U.S.C.A. § 3.156(a).
 
For the above reasons, the claim to reopen is denied.  


ORDER

New and material evidence having not been received, the 
application to reopen a claim of entitlement to non-service-
connected pension benefits is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


